Title: Joseph Wheaton to Thomas Jefferson, 4 May 1814
From: Wheaton, Joseph
To: Jefferson, Thomas


          Excellent Sir  Richmond May 4th 1814
          I had once the honor of rendering to the United States Some Service in the Creek nation of Indians—(Missippie Territory) in the establishing the mail rout to New Orleans—and in Some measure under your directions—. It was The only motive I had then, was to evince to you my zeal for the public interest, I Should have fully obtained that object—of intigrity and a proper treatment of the Indian charector with my
			 industry—had not the vile Mr Granger induced you to believe What was false was true, and what was true was false—His official weight of charecter prevailed—and I have been persecuted to the ruin of my property by that base man—of which you have lately had Strong presumtive evidence.
          The high Sense which I have ever entertained of you induces me to call to your recollection the past—the enclosed papers will Shew you Some evidence that I am, under M the Excellent Mr Madison pursuing the public interest with Some zeal and attention—with the homage of my heart I remain Sir
          Your most obed. ServantJoseph WheatonA, D. Q, M,  Genl only
        